DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/22 has been entered.
 
Allowable Subject Matter
1.	Claims 1-6 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship, a molded body which contains a metal magnetic powder and in which the coil is embedded, the molded body being in the shape of a rectangular parallelepiped having a first principal surface and a second principal surface opposite to each other and four side surfaces; and first and second outer terminals disposed on the molded body, wherein one end portion in the longitudinal direction of the first principal surface and a first side surface have the first outer terminal connected to an end portion of the first extension portion, and an other end portion and a second side surface have the second outer terminal connected to an end portion of the second extension portion, such that a surface of the end portion of the first extension portion that extends along the longitudinal direction of the first principal surface contacts a portion of the first outer terminal that extends along the longitudinal direction of the first principal surface, and a distal edge of the end portion of the first extension portion contacts a portion of the first outer terminal that extends in a direction along the first side surface, and a surface of the end portion of the second extension portion that extends along the longitudinal direction of the first principal surface contacts a portion of the second outer terminal that extends along the longitudinal direction of the first principal surface, and a distal edge of the end portion of the second extension portion contacts a portion of the second outer terminal that extends in a direction along the second side surface as claimed in combination with the remaining limitations of independent claim 1.
Claims 2-6 are allowed because each claim is directly or indirectly dependent of independent claim 1.
The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837